     Case 3:20-cv-00427-WKW-SMD Document 9 Filed 08/31/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

TOMMIE JAMES CLARK, AIS                 )
#193397,                                )
                                        )
             Plaintiff,                 )
                                        )      CASE NO. 3:20-CV-427-WKW
       v.                               )                [WO]
                                        )
CHRIS MAY,                              )
                                        )
             Defendant.                 )

                                    ORDER

      Before the court is the Recommendation of the Magistrate Judge (Doc. # 7) to

which Plaintiff filed an objection (Doc. # 8). Based upon a de novo review of the

record, see 28 U.S.C. § 636(b), it is ORDERED as follows:

      (1)   Plaintiff’s objection (Doc. # 8) is OVERRULED;

      (2)   The Magistrate Judge’s Recommendation (Doc. # 7) is ADOPTED; and

      (3)   This action is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 31st day of August, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
